Oo Oe YTD WD A BP WD HO

NO wo NO WN NO NO NN KN NO we we me RS ee
oO ~] an Nn £ Go NO boom SQ Oo. © ~l nN WN & uo bo — So

Case 2:18-cr-00131-RAJ Document 440 Filed 11/28/18 Page 1 of 1

———— FILED ENTERS
———— LOUGED __ RECEvEeD

NOV 28 2018

AT SEATTLE
CLERK U.S. DIStTeycr
WE 3S. DISTRICT COURT
STERN DISTRICT. OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-131RAJ
Plaintiff, ORDER ISSUING BENCH WARRANT
v. SUPERSEDING INDICTMENT

24. JEROME RAY WILSON,
Defendant.

 

 

 

 

A Superseding Indictment having been returned against the above-named defendant,
now therefore

IT IS ORDERED that a Bench Warrant shall be issued and conditions of release shall
be fixed at time of initial appearance in this case.

DATED this 28" day of November, 2018.

ee STATES MAGISTRATE JUDGE

 

SECRET: YES NO XX
ORDER ISSUING BENCH WARRANT - 1 UNITED STATES ATTORNEY
SUPERSEDING INDICTMENT 700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970

 
